Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10 and 12 are pending in this application. Claims 1 and 10 are currently amended. Claims 3-9 and 12 are original claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding claim 12, the status of the claim should be indicated as original, as required by MPEP 1893.01(a)(4).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 4 and 6 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification and drawing filed on 10/03/2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that clip 216 is connected to the ground terminal 106 as seen in figs 2A and 2B, and this statement indicates that the invention is different from what is defined in the claims because, claim 4 limitation recites “the second clip electrically connected to the crowbar device and the output terminal”. For purpose of examination the above limitation is interpreted as -- the second clip electrically connected to the crowbar device and the ground terminal--.
Claim 6 is rejected for the same reasons as stated in claim 4. Claim 6 recites “the second clip is connected to the crowbar device and the output terminal”. For purposes of examination, this limitation is interpreted as -- the second clip is connected to the crowbar device and the ground terminal--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golubovic (CN101233585A; Translation attached).
Regarding claim 1, Golubovic teaches a surge protection apparatus (i.e. Compound three terminal circuit protection devices 11 and 44) (figs.1&5), comprising: an input terminal (i.e. input lead or pad 16) (figs.1&5); an output terminal (i.e. output lead or pad 17) (figs.1&5) (e.g. portion of 17 that is not sandwiched between 12 and 14) (fig.5), the output terminal electrically coupled to the input terminal (implicit, as seen in figs.1&5); a ground terminal (i.e. lead-in wire 18) (figs.1&5), the ground terminal electrically coupled to the input terminal and the output terminal (implicit, as seen in figs.1&5); a positive temperature coefficient (PTC) fuse (i.e. planar PPTC element 12) (figs.1&5), the PTC fuse connected in electrical series between the input terminal and the output terminal (implicit, as seen in figs.1&5); a crowbar device (i.e. planar MOV element 14) (figs.1&5), the crowbar device electrically connected to the ground terminal and the output terminal (implicit, as seen in figs.1&5), wherein the crowbar device is in electrical series with the PTC fuse between the input terminal and the ground terminal (implicit, as seen in figs.1&5); and a central frame portion (e.g. portion of output terminal 17 that is sandwiched between 12 and 14) (fig.5), the central frame portion electrically coupled to the 

Regarding claim 3, Golubovic teaches the surge protection apparatus of claim 1, wherein the PTC fuse comprises a PTC body (i.e. PPTC material layer 26) (figs.3&5), a first electrode (i.e. top foil layer 22) (figs.3&5) disposed on a first side of the PTC body (e.g. top side of PTC body 26) (figs.3&5), and a second electrode (i.e. Bottom foil layer 24) (figs.3&5) disposed on a second side of the PTC body (e.g. bottom side of PTC body 26) (figs.3&5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Golubovic (CN101233585A; Translation attached), and further in view of Mikolajczak (US20120127619A1).
Regarding claim 4, Golubovic teaches the surge protection apparatus of claim 1, further comprising a first connection (i.e. second connection) (see fig.1 below), the first connection electrically connected to the input terminal and the PTC fuse (implicit, as seen in fig.1 below), and a second connection (i.e. first connection) (see fig.1 below), the second connection electrically connected to the crowbar device and the ground terminal (implicit, as seen in fig.1 below).
Golubovic does not teach that the first and second connection is a clip.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the clip as connection means between input terminal, PTC fuse, crowbar device and output terminal in Golubovic, as taught by Mikolajczak, as it provides the advantage of configurable geometry and thermal mass.

Regarding claim 5, Golubovic and Mikolajczak teach the surge protection apparatus of claim 4, wherein the first clip and second clip comprise a bent structure (Mikolajczak, e.g. conductive clip 760 has a bent structure) (fig.7B).

Regarding claim 6, Golubovic and Mikolajczak teach the surge protection apparatus of claim 4, wherein the first clip is connected to the input terminal and the PTC fuse via a first conductive epoxy connection (Golubovic, e.g. connection between second connection and input terminal 16) (see fig.1 below) (Golubovic, also refer to page 23, In a related aspect, … the connector that also forms connecting element lead-in wire… conduction or non-conductive epoxy resin spacer material) and a second conductive epoxy connection (Golubovic, e.g. connection between second connection and PTC fuse 12) (see fig.1 below) (Golubovic, also refer to page 23, In a related aspect, … the connector that also forms connecting element lead-in wire… conduction or non-conductive epoxy resin spacer material), respectively, and wherein the second clip is connected to the crowbar device and the ground terminal via a first solder 

Regarding claim 10, Golubovic teaches a method (i.e. Compound three terminal circuit protection device 44) (fig.5) of forming a surge protection apparatus (i.e. Compound three terminal circuit protection devices 11 and 44) (figs.1&5), comprising: providing an input terminal (i.e. input lead or pad 16) (figs.1&5), an output terminal (i.e. output lead or pad 17) (figs.1&5) (e.g. portion of 17 that is not sandwiched between 12 and 14) (fig.5), and a central frame portion e.g. portion of output terminal 17 that is sandwiched between 12 and 14) (fig.5), wherein the output terminal and an entirety of the central frame portion are a single, contiguous body (e.g. output terminal is un-sandwiched part of 17, and central frame portion is sandwiched part of 17, are single contiguous body) (fig.5); affixing a first side (i.e. top side of crowbar device 14) (fig.5) of a semiconductor chip (i.e. planar MOV element 14) (figs.1&5)  comprising a crowbar device (i.e. planar MOV element 14) (figs.1&5) to a first side of the central frame portion (i.e. bottom side of central frame portion 17) (fig.5); affixing a first portion (e.g. portion of first connection connected to 14) (see fig.1 below) of a first connection (i.e. first connection) (see fig.1 below) to a second side of the semiconductor chip (e.g. bottom 
Golubovic does not teach that the first and second connection is a clip. Golubovic also does not teach that the method of affixing is soldering.
Mikolajczak teaches in a similar field of endeavor of input power protection device, that it is conventional to use a clip (i.e. conductive clip 760) (fig.7A) to connect a crowbar device (i.e. zener diode 720) (fig.7A) to an output terminal (i.e. output terminal 704) (fig.7A). Mikolajczak also teaches soldering method to connect elements ([0103], one or more of the terminals may 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the clip and soldering method as connection means between input terminal, PTC fuse, crowbar device and output terminal in Golubovic, as taught by Mikolajczak, as it provides the advantage of configurable geometry and thermal mass.


    PNG
    media_image1.png
    318
    641
    media_image1.png
    Greyscale

Fig.1 Showing first and second connection

Regarding claim 12, Golubovic and Mikolajczak teach the method of claim 10, wherein the PTC fuse comprises: a PTC body (Golubovic, i.e. PPTC material layer 26) (figs.3&5), a first electrode (Golubovic, i.e. top foil layer 22) (figs.3&5) disposed on the first side of the PTC body (Golubovic, e.g. top side of PTC body 26) (figs.3&5), and a second electrode (Golubovic, i.e. .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Golubovic (CN101233585A; Translation attached), and further in view of Lu (US20070217110A1).
Regarding claim 7, Golubovic teaches the surge protection apparatus of claim 1 further comprising an insert (i.e. thermal mass material 13) (figs.1&5) disposed between the PTC fuse and the central frame portion (implicit, as seen in figs.1&5), the insert thermally isolating the crowbar device from the PTC fuse (page 23, isolating PPTC element and MOV element and is used to regulate the thermal mass material that heat is transmitted from the MOV element to the PPTC element).
Golubovic does not teach that the insert is ceramic.
In a similar field of endeavor of surge protection, Lu teaches ceramic insert (i.e. zinc oxide ceramic plate 6) (fig.1) in surge protection device (i.e. surge protector) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the ceramic plate as thermal mass material in Golubovic, as taught by Lu, as it provides the advantage of converting surge energy to heat energy and provide surge protection by dissipating heat.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Golubovic (CN101233585A; Translation attached) and of Lu (US20070217110A1), and further in view Mikolajczak (US20120127619A1) and Whitney (US7180719B2).
Regarding claim 8, Golubovic and Lu teach the surge protection apparatus of claim 7, further comprising a second connection (i.e. second connection) (see fig.1 above) disposed on a first side of the central frame portion (e.g. second connection is on the top side of central frame 17 via PTC fuse 12) (see fig.1 above) and a first connection disposed on a second side of the central frame portion (e.g. first connection is at the bottom side of central frame 17 via crowbar 14) (see fig.1 above) opposite the first side (implicit); wherein the input terminal is affixed to a side of the PTC fuse (e.g. input terminal 16 is affixed to top side of PTC fuse 12) (see fig.1 above), and wherein the second connection is affixed to an upper side of the PTC fuse (e.g. top side of PTC fuse 12) (see fig.1 above), the upper side being opposite the lower side.
Golubovic and Lu do not teach that the second connection and first connection are clips. Golubovic and Lu further do not teach the side is a lower side of the PTC fuse which faces the central frame portion.
Mikolajczak teaches in a similar field of endeavor of input power protection device, that it is conventional to use a clip (i.e. conductive clip 760) (fig.7A) to connect a crowbar device (i.e. zener diode 720) (fig.7A) to an output terminal (i.e. output terminal 704) (fig.7A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the clip as connection means between input terminal, PTC fuse, crowbar device and output terminal in Golubovic and Lu, as taught by Mikolajczak, as it provides the advantage of configurable geometry and thermal mass.
Golubovic, Lu and Mikolajczak do not teach the side is a lower side of the PTC fuse which faces the central frame portion.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the input terminal on the side of PTC fuse facing the central frame portion in Golubovic, Lu and Mikolajczak, as taught by Whitney, as it provides the advantage of configurable geometry and wiring flexibility.

Regarding claim 9, Golubovic, Lu, Mikalajczak and Whitney teaches the surge protection apparatus of claim 8, wherein the PTC fuse comprises a PTC body (Golubovic, i.e. PPTC material layer 26) (figs.3&5), a first contact electrode (Golubovic, i.e. Bottom foil layer 24) (figs.3&5) (Whitney, i.e. area 134 and 154) (fig.3), and a second contact electrode (Golubovic, i.e. top foil layer 22) (figs.3&5), the first contact electrode being connected to the input terminal (Whitney, column 4 lines 22-23, V+ termination 120 is electrically connected to the PTC element 106 by electrode 134) and the second contact electrode being connected to the upper clip (Golubovic, e.g. top foil layer 22 connected to second connection) (figs.3&5 and fig.1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           12/21/2021

/Scott Bauer/Primary Examiner, Art Unit 2839